DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer 

The claim is rejected on the grounds of nonstatutory double patenting of the claim(s) in United States Patent No. USPN 10,076,805 in view of Greenig (US 4,441,126). At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to provide means for workpiece positing relative to a work performing laser as demonstrated by the drum motor and acousto-optic deflector of Greenig.

This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Regarding claim 1, Nayuki (US 10,076,805 Herein after referred to as Nayuki A) 	a laser processing apparatus comprising: 
a chuck table (“chuck table” claim 1, line 2) holding a workpiece thereon (“a chuck table configured to hold a workpiece” claim 1, lines 2); 
a laser beam applying unit configured to apply a pulsed laser beam to the workpiece held on the chuck table (“a laser beam irradiating mechanism configured to perform laser processing on a workpiece held by the chuck table” claim 1, lines 3-5); and 
wherein the laser beam applying unit includes a laser oscillator emitting the pulsed laser beam (“a pulsed laser oscillator configured to oscillate a pulsed laser beam” claim 1, lines 7-8), 
a polygon mirror dispersing the pulsed laser beam emitted from the laser oscillator (“a polygon mirror”… “having a plurality of mirrors”… “the plurality of mirrors dispersing the pulsed laser beam” claim 1, lines 13-18),
a condenser condensing the pulsed laser beam dispersed by the polygon mirror and applying the condensed pulsed laser beam to the workpiece held on the chuck table (“a condenser configured to condense the laser beam oscillated from the pulsed laser oscillator, and irradiate the workpiece held on the chuck table” claim 1, lines 9-12), and 
dispersed region adjusting means disposed between the laser oscillator and the polygon mirror and controlling a dispersed region of the pulsed laser beam by causing the pulsed laser beam to follow a direction in which mirror facets of the polygon mirror are rotated (“Guiding means disposed between the pulsed laser oscillator and the 
Nayuki A is silent regarding a processing feed unit configured to processing- feed the chuck table and the laser beam applying unit relatively along an X-axis;
However Greenig teaches (Fig-1) a processing feed unit (rotational motor 38, timing unit 42) configured to processing- feed the chuck table (22) and the laser beam applying unit relatively along an X-axis (see figure 1 showign drum 22 revolution on axis moving workpiece 24 thereon in the X axis as relative to the laser 26 “During the generation of each scan line of printed matter upon the medium 24, the drum 22 is advanced by an incremental amount of rotation designed by a motor 38” (column 3, lines 24-37));
The advantage of a processing feed unit is to move the workpiece in order to process the workpiece in further locations “During the generation of each scan line of printed matter upon the medium 24, the drum 22 is advanced by an incremental amount of rotation designed by a motor 38” (column 3, lines 24-37). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Nayuki A, with Greenig, by adding to the laser processing apparatus of Nayuki A, the workpiece shifting feature of Greenig, to process the workpiece in further locations.

Regarding claim 2, Nayuki discloses the laser processing apparatus according to claim 1, Nayuki A is silent regarding wherein the dispersed region adjusting means 
However Greenig teaches (Fig-1) wherein the dispersed region adjusting means includes either one of an acousto-optic deflector (28)(“With the use of an acousto-optic modulator providing a deflected beam” (abstract)), an electro-optic deflector, and a resonant scanner. 
The advantage of wherein the dispersed region adjusting means includes either one of an acousto-optic deflector, an electro-optic deflector, and a resonant scanner, is to provide a controlled deflect to the beam “The angle of the deflection is dependent upon the frequency of the acoustic wave so that, by varying the frequency in a known manner, either one of the deflected beams 62A, 62B or 62C can be obtained” (column 3-4, lines 63-10). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Nayuki A with Greenig, by adding to the undisclosed means of the dispersed region adjusting means of Nayuki A, the known dispersed region adjusting means of Greenig, to provide a controlled deflect to the beam. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Nayuki B (US 20160096237).

Regarding claim 1, Nayuki B discloses (Fig-1-2) a laser processing apparatus comprising: 
a chuck table (36) holding a workpiece (W)( emphasis added “The chuck table 36 is provided with a clamp 362 for fixing an annular frame that supports a workpiece such as a semiconductor wafer via a protective tape.” [0025]) thereon; 
a laser beam applying unit (5) configured to apply a pulsed laser beam to the workpiece held on the chuck table (emphasis added “The laser beam applying means 5 includes a pulsed laser oscillator 51, power adjusting means 52 for adjusting the power of a pulsed laser beam oscillated from the pulsed laser oscillator 51, focusing means 53 for focusing the pulsed laser beam adjusted in power by the power adjusting means 52 and applying this pulsed laser beam to the workpiece held on the chuck table 36” [0029]); and 
a processing feed unit (threaded shaft 371 with motor 732) configured to processing- feed the chuck table and the laser beam applying unit relatively along an X-axis (emphasis added “The X moving means 37 includes an externally threaded rod 37” [0026]); 
wherein the laser beam applying unit includes a laser oscillator (51, 551, 552) emitting the pulsed laser beam (LB)(emphasis added “The first acoustooptic deflecting means 55 includes a first acoustooptic device 551 for deflecting the optical path of the pulsed laser beam LB in the X direction in cooperation with the polygon scanner 
a polygon mirror (581) dispersing the pulsed laser beam emitted from the laser oscillator (“The polygon scanner 58 is composed of a polygon mirror 581 and a scan motor 582 for rotating the polygon mirror 581 in the direction shown by an arrow A in FIG. 2 to thereby scan the pulsed laser beam LB in the X direction.” [0034]), 
a condenser (53) condensing the pulsed laser beam (“focusing means 53 for focusing the pulsed laser beam adjusted in power by the power adjusting means 52 and applying this pulsed laser beam to the workpiece held on the chuck table 36” [0029]) dispersed by the polygon mirror (“a polygon scanner 58 for scanning the pulsed laser beam LB whose traveling direction has been changed by the direction changing means 57 and then introducing this pulsed laser beam LB to the focusing means 53.” [0030]) and applying the condensed pulsed laser beam to the workpiece held on the chuck table (“As a result, the pulsed laser beam LB oscillated from the pulsed laser oscillator 51 and adjusted in power by the power adjusting means 52 is deflected by the first acoustooptic deflecting means 55 and then applied through the direction changing means 57, the polygon mirror 581, and the telecentric fθ lens 531 to the workpiece held on the chuck table 36” [0038]), and 
dispersed region adjusting means (power adjusting means 52) disposed between the laser oscillator and the polygon mirror (see figure 2, laser beam oscillator 51 provides laser LB to output power adjusting means 52 before reaching polygon mirror 581) and controlling a dispersed region of the pulsed laser beam by causing the pulsed laser beam to follow a direction in which mirror facets of the polygon mirror are rotated 

Regarding claim 2, Nayuki B discloses the laser processing apparatus according to claim 1, Nayuki B further discloses (Fig-1-2) wherein the dispersed region adjusting means includes either one of an acousto-optic deflector (emphasis added “The first acoustooptic deflecting means 55 includes a first acoustooptic device 551 for deflecting the optical path of the pulsed laser beam LB in the X direction in cooperation with the polygon scanner 58,” [0031]), an electro-optic deflector, and a resonant scanner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726